NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

BRIAN K. SINGLETARY,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                             Case No. 2D18-778
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Brian K. Singletary, pro se.


PER CURIAM.

              Affirmed. See Singletary v. State, 236 So. 3d 379 (Fla. 2d DCA 2017)

(table decision); Singletary v. State, 202 So. 3d 445 (Fla. 2d DCA 2016) (table

decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.